Citation Nr: 1114444	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for vertigo.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He was awarded the Combat Infantry Badge and the Purple Heart, among other decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2008, the RO awarded service connection for PTSD and vertigo, effective April 24, 2008.  An initial disability rating of 50 percent was assigned for the Veteran's PTSD and an initial disability rating of 10 percent was assigned for his vertigo.  In July 2009, the RO upheld the previously assigned 50 percent disability rating for the Veteran's PTSD.

The Veteran initiated a claim of entitlement to a total rating based on individual unemployability (TDIU) in October 2008.  In July 2009, the RO held that entitlement to a TDIU was not warranted.  

The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. However, as noted above, a claim for TDIU was separately adjudicated by the RO in July 2009. The Veteran did not appeal that determination.  Accordingly, given the specific procedural background in this case, a TDIU claim is not deemed to be a component of the current appeal, despite the holding in Rice.

The issue of entitlement to an increased disability rating for PTSD on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's vertigo has been manifested by subjective complaints of occasional dizziness and vertigo, with no clinical evidence of staggering.

2.  Prior to April 6, 2009, the evidence shows that the Veteran's service-connected PTSD has been productive of symptoms including sleep difficulties, intrusive thoughts, increased startle response, flashbacks, anxiety, social avoidance, irritability, depressed and anxious mood and subjective complaints of short-term memory loss and difficulties maintaining concentration, but the evidence does not show occupational and social impairment with deficiencies in most areas and with an inability to establish and maintain effective relationships.

3.  As of April 6, 2009, the evidence shows that the Veteran's service-connected PTSD has been productive of symptoms including suicidal ideation, obsessional rituals, near-continuous anxiety and depression, inability to establish and maintain effective relationships, sleep difficulties, intrusive thoughts, increased startle response, flashbacks, social avoidance, irritability , but the evidence does not show total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  Throughout the pendency of this appeal, the criteria for an initial disability rating in excess of 10 percent for the service-connected vertigo have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Codes 6204, 6205 (2010).

2.  Prior to April 6, 2009, the criteria for an initial disability rating in excess of 50 percent for the service-connected  PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  As of April 6, 2009, the criteria for a 70 percent evaluation, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims for increased disability ratings for vertigo and PTSD arise from appeals of the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran. 38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. §§ 3.321(b).


Vertigo

The Veteran is seeking a higher disability rating for his service-connected vertigo, which has been evaluated as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6204.  

Peripheral vestibular disorders are evaluated under Diagnostic Code 6204.  Under Diagnostic Code 6204 a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  A note provides that hearing impairment or suppuration shall be separately rated and combined.  In this case, a separate rating for hearing loss is in effect.

A note under Diagnostic Code 6260 allows for a separate evaluation for tinnitus to be assigned under various diagnostic codes, including Diagnostic Code 6204, except where tinnitus supports an evaluation under one of the diagnostic codes.  In this case, a separate rating for tinnitus is already in effect.

Furthermore, the Board notes that the basis of the award of service connection is for vertigo is a traumatic brain injury during service.  During service, the Veteran was subject to a blast injury wherein he lost consciousness.  Accordingly, service connection has also been awarded for traumatic brain injury, headaches and memory loss.

Under Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is provided for hearing impairment with vertigo less than once a month, with or without tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  A 60 percent rating is provided for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is provided for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. 

A Note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205. 38 C.F.R. § 4.87.

There is no indication in the record that the Veteran has been diagnosed as having Ménière's syndrome.  Rather, his vertigo has been deemed attributable to a traumatic brain injury.  Notwithstanding,  the objective evidence of record fails to make reference to cerebellar gait.  Accordingly, the Board concludes that Diagnostic Code 6205 is not sufficiently analogous to the Veteran's disability picture and thus consideration of this code is not warranted.  Rather, Diagnostic Code 6204 is a more appropriate provision for rating the Veteran's vertigo.

Upon review of the objective evidence of record, the Board finds that an initial disability rating in excess of 10 percent for vertigo is not warranted.  The objective medical evidence of record includes VA treatment records as well as VA examination reports dated in June 2008 and June 2009.

VA treatment records are silent as to complaints of or treatment for vertigo.  Upon VA examination dated in June 2008, the Veteran reported occasional vertigo, ranging from twice a week to every two to three months.  In June 2009, the Veteran was afforded an additional VA examination.  At that time, he reported that he experienced dizziness or vertigo occasionally, approximately twice a week.   

The Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent at any point during the course of the claim.  He has not exhibited occasional staggering, as required for a higher evaluation under Diagnostic Code 6204.  Rather, the evidence indicates that the Veteran's vertigo is manifested by occasional dizziness.  The Board notes that the Veteran argues that he should be rated under the rating criteria of Diagnostic Code 6205 for Meniere's syndrome; however, as noted, there is no objective evidence of record that he has been diagnosed with that disorder and there are no manifestations of cerebellar gait of record.

Further finding against assignment of an increased rating here is Diagnostic Code 8045, brain disesase due to trauma, as in effect prior to October 2008 (revisions to the regulation at that time are inapplicable to the instant claim, which was filed before that date).  That code section indicates that purely subjective complaints such as dizziness warrant a 10 percent rating and no higher under Diagnostic Code 9304, for dementia due to head trauma.  

PTSD

The Veteran alleges that he is entitled to an increased disability rating for his service-connected PTSD, currently rated as 50 percent disabling pursuant to Diagnostic Code 9411, which utilizes the General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record includes Global Assessment of Functioning (GAF) scores. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes) (2010).

Turning to the evidence, pertinent records include VA treatment records as well as a VA examination report dated in June 2008 and April 2009.

On March 7, 2008, mental status examination revealed a somewhat anxious mood and mildly constricted affect.  Speech was normal in content, rate and volume.  Thought processes were linear and goal-directed.  Thought content was without psychotic phenomena.  There was no evidence of suicidal or violent ideation.  Cognition was intact and he was oriented in all spheres.  He was assigned a GAF score of 48.  At that time, he reported nightmares that were increasing in frequency.

On March 25, 2008, VA treatment records noted that the Veteran avoided eye contact; however, he was cooperative and appropriately dressed.  He was experiencing intrusive thoughts, nightmares, night sweats, avoidant behavior and irritability.  Cognition was fair.  Affect was appropriate, yet constricted.  Insight and judgment were good.  He was assigned a GAF score of 45.  At that time, he was started on psychiatric medications.

VA treatment records dated in April 2008 and May 2008 indicate that the Veteran avoided eye contact; however, he was cooperative, appropriately dressed and a good informant.  He was experiencing intrusive thoughts, night sweats, avoidant behavior and irritability.  Cognition was fair.  Affect was appropriate, yet constricted.  Mood was described as "okay," "better," and "pretty good."  Insight and judgment were good.  In April 2008, it was also noted that the Veteran's sleep had improved.  Although it was interrupted and unrestful, he was able to sleep eight to nine hours a night.  His nightmares had decreased from three to four a week to one to two a week.  In May 2008, it was noted that the Veteran's symptomatology had improved with psychiatric medication.

In June 2008, the Veteran was afforded a VA examination.  At that time, he had been married for 31 years.  He recounted that when he retired in April 2007, his PTSD symptomatology increased in severity.  At that time, he endorsed experiencing intrusive thoughts, twice a week; nightmares, two to three times a week; flashbacks accompanied by dissociation, six times a year; increased startle response and isolative tendencies.  He was also experiencing irritability, hyperarousal, hypervigilance, poor concentration and sleep difficulties.  Overall, he experienced a diminished interest in life and activities, detachment from others and a foreshortened sense of his future.

The Veteran appeared casually dressed and neatly groomed.  Although cooperative, he was considerably anxious and only made sporadic eye contact.  As he began discussing his military experience, his arms and hands developed a tremor.  Speech was soft, but normal in rate.  Affect was constricted and diminished, but appropriate to mood and ideation.  Mood was dysphoric and moderately anxious.  Thought processes were logical, coherent and goal directed.  There was no evidence of a thought disorder.  He denied any suicidal or homicidal ideation or any auditory or visual hallucinations.  He was oriented in all spheres.  His concentration and ability to maintain attention had always been chronically poor.  Short-term memory had worsened since his retirement and increase of PTSD symptomatology.  Insight and judgment were good.  The Veteran was assigned a GAF score of 45.  The examiner characterized the Veteran's psychiatric incapacity as severe and indicated that the Veteran experienced severe deficits in his social relations.

In October 2008, the Veteran reported that he had experienced one nightmare.  His medication was accordingly increased.  Records from that time, and from November 2008 showed that his dress and grooming were appropriate.
The Veteran described his sleep as mostly restful and uninterrupted.  He had not experienced any nightmares or dissociative episodes since his medication had been increased.  He was appropriately dressed and groomed.  He avoided eye contact.  He indicated that he was pleased and relieved that his PTSD symptomatology was decreasing.  Although he was more trusting, his avoidant behavior persisted.  Cognition was fair.  Affect was constricted.  Mood was "pretty good."  He was not psychotic.  He was well-oriented.  Insight and judgment were good.  

Psychiatric notes dated in January 2009 and March 2009, regarding follow-up for medication management, noted that the Veteran was pleased that his symptomatology was decreasing.  Overall, he indicated that he was feeling "pretty good," except for two bad nightmares.  Otherwise, his sleep was generally restful and uninterrupted.  He was appropriately dressed and groomed.  He avoided eye contact, but was a good informant.  Avoidant behavior persisted.  Cognition was fair.  Affect was constricted yet appropriate.  He was well-oriented.  He was not psychotic.  Insight and judgment were good.  Moreover, he was still getting along with his wife and performing household chores.

On April 6, 2009, the Veteran was afforded an additional VA examination.  He indicated that he only slept a few hours a night because of combat-related nightmares.  He continued to experience intrusive thoughts, irritability, poor concentration, distrust of others, hyperarousal and an exaggerated startle response.  He was wary of others and had trouble expressing his feelings, even to his wife, with whom he felt close.  He experienced the aforementioned symptoms on a  daily basis and he characterized his symptomatology as severe.  At that time, he had been married for more than 35 years and he maintained a close-relationship with his step-daughter.  The Veteran, however, indicated that he had no close friends.  He felt uncomfortable and anxious in social setting and rarely left home.  He stated that he had no hobbies.  Rather, he spent a great deal of time by himself, brooding and watching television.  In summary, the Veteran displayed a severe deficit in social functioning.

Upon mental status examination, the Veteran appeared well-groomed and neatly attired.  Initially, he had difficulty maintaining eye contact.  He was oriented in all spheres.  Affect was anxious.  Mood was tense and sad.  Speech was normal.  There was evidence of a moderate impairment in short-term memory.  Long-term memory was fully intact.  He denied any auditory or visual hallucinations.  He denied any homicidal ideation; however, he endorsed occasional suicidal ideation.  He felt anxious and depressed a majority of the time.  He indicated that he checked and re-checked things a great deal of the time; it took him approximately an hour to leave the house.  A GAF score of 40 was assigned.  The examiner concluded that the Veteran displayed severe deficits in both social and occupational functioning. 

The examiner further opined that the Veteran's severe deficits in social and vocational functioning were a direct result of trauma-related symptoms associated with PTSD.  In this respect, he was a very socially isolated individual with no emotional connection to others.  He also noted that the Veteran took an early retirement due to high levels of anxiety and depression.  He opined that he Veteran would not be able to return to work due to symptomatology associated with his PTSD.

In May 2009, the Veteran indicated that he had experienced six nightmares and that his sleep was mostly unrestful and interrupted.  During the interview, he avoided eye contact.  He was barely coping with his PTSD symptomatology.  Avoidant behavior persisted.  Cognition was fair.  Affect was constricted yet appropriate.  Mood was "not so good." He was well-oriented.  He was not psychotic.  Insight and judgment were good.  

Upon review of the aforementioned evidence, the Board finds that the Veteran's PTSD warrants a disability rating of no more than 50 percent prior to April 6, 2009.  Therefrom, the Veteran's PTSD warrants an increased disability rating of 70 percent, but no higher.  38 C.F.R. § 4.7.

In this regard, VA outpatient treatment records dated prior to April 6, 2009, as well as the June 2008 VA examination report, demonstrate symptoms that include nightmares, intrusive thoughts, increased startle response, sleep difficulties, anxiety, social avoidance, irritability, depressed mood and deficits in short-term memory.  The Veteran's Global Assessment of Functioning Scale Score (GAF) ranged from 45 to 48, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), is indicative of serious symptoms.

Prior to April 6, 2009, the objective evidence of record did not demonstrate PTSD symptomatology more consistent with a 70 percent rating.  38 C.F.R. §§ 4.7, 4.130.  In finding that a 70 percent rating is not justified during this period, it is noted that the Veteran repeatedly denied suicidal and homicidal ideation.  His insight and judgment remained good.  His hygiene was consistently appropriate and he was routinely oriented in all spheres.  There was no indication of obsessional rituals which interfered with routine activities, intermittently illogical speech or thought deficiencies and there was no evidence of delusions or hallucinations.  

As of April 6, 2009, the Board finds that the Veteran's PTSD more closely approximate the criteria for the next higher rating of 70 percent.  At the time of that VA examination, the Veteran endorsed additional symptomatology attributable to his PTSD that had not previously been of record.  Specifically, he endorsed obsessional rituals which interfered with routine activities, such as constantly checking and rechecking locks; near-continuous anxiety and depression and occasional recurrent suicidal ideation.  Although he had been married for over 35 years, it was also noted that the Veteran had no friends or hobbies. These additional factors alongside his previously documented symptomatology, which included irritability, sleep difficulties, increased startle response, isolative behavior, inability to maintain eye contact and a constricted affect, demonstrate a disability picture commensurate with the next higher rating of 70 percent.  Moreover, the April 2009 VA examiner concluded that the Veteran had severe deficiencies in social and occupational functioning and assigned a lower GAF score than had been previously reflected.  

Although a 70 percent rating is warranted for the Veteran's PTSD, effective April 6, 2009, at no time is the next-higher rating of 100 percent justified.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Rather, the Veteran has been consistently noted to be well-groomed and oriented in all spheres.  Moreover, although he exhibited some deficiencies in short-term memory, his long-term memory was intact.  There is no objective evidence of impairment in thought processes or communication or delusions of hallucinations.  Although he has no friends, he has been able to sustain a marriage for over 35 years and he maintains a relationship with his step-daughter.  Moreover, as he has never attempted suicide or formed a clear plan, his occasional suicidal ideation does not render him a persistent danger to himself. There is also no showing that he is a persistent danger to others, despite his irritability.  Additionally, while some obsessive behavior is demonstrated, there is no grossly inappropriate behavior such as to justify a 100 percent rating.  Thus, at no point throughout the pendency of this appeal has the Veteran's PTSD disability picture warranted a disability rating of 100 percent. 

In conclusion, prior to April 6, 2009, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD warrants a disability rating in excess of 50 percent.  As of April 6, 2009, however, his disability picture most nearly approximates a 70 percent rating, but no higher.

Extraschedular consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation for the Veteran's vertigo is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of vertigo, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected vertigo.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, the preponderance of the evidence is against assigning an initial disability rating in excess of 10 percent for vertigo, throughout the pendency of this appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Throughout the pendency of this appeal, an initial disability rating in excess of 10 percent for vertigo is denied.

Prior to April 6, 2009, an initial disability rating in excess of 50 percent for PTSD is denied.

As of April 6, 2009, a disability rating of 70 percent, but no higher, for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


